UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7175


RONALD MCCLARY,

                  Plaintiff - Appellant,

          v.

LIEUTENANT CROSSON; OFFICER WILLIAMS; OFFICER HICKS; OFFICER
WALLS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Robert T. Numbers, II,
Magistrate Judge. (5:15-ct-03259-D)


Submitted:   November 17, 2016              Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Vanessa N. Totten, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary seeks to appeal the magistrate judge’s order

granting the Defendants an enlargement of time to answer his

complaint or file a responsive pleading.           This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders.              28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b), Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-47 (1949). Because the magistrate judge’s

order is neither a final order nor an appealable interlocutory or

collateral order, we dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  DISMISSED




                                    2